﻿I should like first to extend
warm congratulations to Mr. Razali Ismail on his election
to the presidency of the General Assembly at its fifty-first
session. We have no doubt that the session will benefit
from his known skills as he discharges his responsibilities.
I should also like to commend Mr. Diogo Freitas
do Amaral for the excellent work done during his term of
office.
I should also like to express to the Secretary-General,
Mr. Boutros Boutros-Ghali, our continued confidence in his
guidance of the Organization.
Allow me at the outset of this, my first opportunity to
speak before the General Assembly, to express the deep
gratitude and appreciation of the people and Government of
South Africa for the decision taken by the Assembly at the
fiftieth session to relieve the new democratic Government
of South Africa of the burden of the contribution to the
United Nations budget accumulated over the period of two
decades when the apartheid regime was excluded from
participating in the work of the General Assembly. We
recognize that that action involved considerable sacrifice,
both for the United Nations and for its Member States, and
that it was also consistent with the historic commitment of
support for our struggle for democracy.
South Africa remains committed to achieving a world
free of all weapons of mass destruction and to addressing
the issue of the proliferation of conventional weapons. We
therefore welcome the adoption of the Comprehensive
Nuclear-Test-Ban Treaty (CTBT), which we signed
yesterday.
Our support for the CTBT as an instrument of
disarmament and non-proliferation is based upon the view
that this Treaty is an integral part of a process which will
lead to the full implementation of the nuclear-disarmament
obligations set out in article VI of the Treaty on the Non-
Proliferation of Nuclear Weapons.
An important milestone along this road was the
adoption of the Pelindaba Treaty creating the African
Nuclear-Weapon-Free Zone. This Treaty will contribute
greatly to measures aimed at achieving a world free from
nuclear weapons. Further steps are needed in the process to
bring the world closer to the ultimate goal of the
elimination of nuclear weapons. The next step is for
African States to cooperate with parties to the other
nuclear-weapon-free-zones in the Pacific and Latin
American regions with a view to promoting a southern
hemisphere-wide nuclear-weapon-free zone. We are
heartened by the unprecedented step of four nuclear-
weapon States’ signing the relevant Protocols of the
Pelindaba Treaty simultaneously with African States in
April 1996, while the fifth has indicated that it will sign
shortly. South Africa, as stated previously in other
forums, will also work for the commencement next year
of negotiations in the Conference on Disarmament on a
treaty banning the production of fissile material for
nuclear weapons.
South Africa also supports and will work for the
establishment of an ad hoc committee on nuclear
disarmament in the Conference on Disarmament. This
committee can identify and negotiate the necessary steps
by which we can achieve the ultimate goal of the eventual
elimination of nuclear weapons. We also look forward to
the early ratification of the Chemical Weapons
Convention by those States that have not yet done so.
It is not just the threat posed by all weapons of mass
destruction and their means of delivery that is of serious
concern to my Government, but also the build-up of
conventional weapons beyond a level which can be
considered legitimate for the purposes of self-defence.
Conventional weapons are, in fact, the cause of most of
the deaths and suffering of millions of people in conflicts
around the world today.
My Government would therefore like to encourage
all States Members of the United Nations to support and
participate in the United Nations Register of Conventional
Arms, and lend active support to General Assembly
resolution 50/70 B on small arms and its panel of
governmental experts mandated to assist the Secretary-
General to prepare a report on small arms. We would also
encourage Member States to support the worldwide
efforts to secure the elimination of anti-personnel
landmines. In order to alleviate the suffering caused by
landmines, my Government is committed to reinforcing
international cooperation. As a country with advanced
demining technology, we are pleased to be making a
modest contribution to international efforts to unearth
landmines.
South Africa will continue to cooperate in the
various international forums dedicated to the
non-proliferation of the technologies and equipment which
17


could be used in the development of weapons of mass
destruction, and in discouraging any destabilizing build up
of conventional weapons.
Our harrowing experience under the tyranny of
apartheid has imposed a duty on us to place a high
premium on the promotion of human rights. In this regard,
our Constitution contains an entrenched and fully justiciable
Bill of Rights. In addition, plans are advanced for the
establishment of an office on the status of women to
provide a mechanism within the Government to act as a
monitor to ensure that a gender perspective is integrated
into all publicly-funded policies and programmes. The
South African Government regards it as a priority to
contribute to the efforts of the international community to
combat the violation of human rights.
In South Africa, and in the region as a whole,
processes of democratization have released a host of
productive human and political resources. This has, in many
ways, contributed to the achievement of peace, security and
stability in our region.
Our vision for southern Africa is one of the highest
possible degree of economic cooperation, mutual assistance
and the joint planning of regional development initiatives,
leading to full economic integration.
Civil conflicts have ravaged many parts of Africa. We
welcome the positive developments which have taken place
in Rwanda and Sierra Leone. However, serious conflict
persists in Liberia, Burundi and Somalia. The South African
Government is committed to playing an active role in the
ongoing efforts of the international community to assist the
people of Burundi to bring about lasting peace and national
reconciliation. President Mandela recently appointed a
special representative for Burundi, who has been given the
task of searching for a viable solution in close coordination
with other special representatives and with countries in the
region. These efforts need to be supplemented by close
cooperation between the Organization of African Unity
(OAU) and the United Nations.
At the same time, we are heartened by the progress,
albeit tentative so far, towards peace in Angola.
Representatives of Member countries assembled here will
agree that the people of Angola deserve peace at last as an
instrument for — or rather, as an important ingredient of —
embarking on the road to sustainable economic
development and social advancement. Our Government
commends the efforts of the United Nations, and especially
those of the Special Representative of the Secretary-General
for Angola, Maître Alioune Blondin Beye, who has with
tremendous patience and commitment guided the Angolan
peace process to the stage where it is today. We owe it to
the people of Angola to see this process through to its
logical conclusion.
Through the Organization of African Unity (OAU)
Mechanism for Conflict Prevention, Management and
Resolution, member States of the OAU are collectively
committed to restoring peace and security on our
continent. In support of the OAU mechanism, we are
pleased that the Southern African Development
Community has recently created an organ on politics,
defence and security. These efforts reflect Africa’s
primary concern with issues of preventive diplomacy and
conflict resolution.
South Africa welcomed the spirit of dialogue and
realism that had begun to characterize the relations
between Israel and Palestine and was hopeful that this
positive development would gradually replace the
centuries of conflict in the Middle East. That hope was
further reinforced by the Declaration of Principles on
Interim Self-Government Arrangements reached in Oslo.
My Government is concerned, however, that recent
developments in the Middle East are likely to reverse and
jeopardize the peace process. We therefore urge all the
players in the Middle East to rise to the occasion and, in
a spirit of reconciliation, to move steadfastly towards a
lasting peace in the region.
We are seriously concerned by the marginalization,
particularly of African countries among the least-
developed countries, from the process of globalization and
liberalization. In this regard, closer attention should be
given to the need to address the external debt burden of
the least-developed countries, especially those in Africa.
Problems associated with the debt burden and its
servicing still persist and frustrate the rate at which the
continent can extricate itself from the vicious cycle of
poverty.
We therefore welcome the Mid-term Review of the
Implementation of the United Nations New Agenda for
the Development of Africa in the 1990s and recognize the
importance of the United Nations System-wide Special
Initiative on Africa, as well as the need to underpin its
success through appropriate and adequate resources.
In this context we also welcome the designation of
1996 as the International Year for the Eradication of
Poverty. We hope that the international community will
18


realize this objective in clear recognition of the challenges
facing it.
We welcome the World Food Summit, which is to
convene in Rome in November 1996 and which will afford
the international community the opportunity to demonstrate
its commitment to ensuring that poverty eradication
strategies are fully integrated into all initiatives of the
United Nations system.
My Government is encouraged by the outcome of the
United Nations Conference on Human Settlements
(HABITAT II). The results of the Conference represent the
collaborative efforts of the international community to
develop a consensus view on the fundamental need to
provide access to adequate shelter and infrastructure for all
people. Continued support for initiatives at the national and
international level to realize and implement the necessary
follow-up to HABITAT II should now receive priority
attention.
It was an honour for South Africa to host the ninth
session of the United Nations Conference on Trade and
Development (UNCTAD) in April 1996. My Government
believes that the sound basis for cooperation established by
UNCTAD IX and the call for partnership for growth and
development outlined in the Midrand Declaration must be
carried forward and implemented through the General
Assembly and other forums. South Africa is particularly
keen to ensure that the framework which we adopted at
Midrand for the reform of UNCTAD is translated into an
effective facility for the developing world.
South Africa also wishes to underscore the
fundamental importance of international cooperation in the
environmental and development fields. Sustained political
commitment through global partnership remains essential
for our continuing international cooperation efforts. It is for
this reason that we believe that the 1997 special session of
the General Assembly will provide an excellent opportunity
to reaffirm the principles and objectives of the Rio
Declaration’s Agenda 21.
South Africa, a country with a long coastline, has
considerable interest in matters relating to the law of the
sea. We are thus pleased that the United Nations
Convention on the Law of the Sea and its implementing
Agreement have entered into force, and that the
International Sea-Bed Authority and related structures, of
which South Africa is proud to be a member, have been
established.
In my statement to the General Assembly during the
fiftieth session, I expressed the sincere hope that
significant progress would be made in bringing about the
establishment of an international criminal court. It is
therefore gratifying to see that the Preparatory Committee
on the Establishment of an International Criminal Court,
which was established during the fiftieth session, has
made much progress in bringing this idea to fruition.
What is now needed is to take this process forward by
holding as soon as possible a diplomatic conference
where the statute of the proposed court can be finalized.
It is widely acknowledged that the favourable
changes in the international climate are conducive to the
reform and modernization of the United Nations in order
to prepare the Organization to respond effectively to the
challenges of the twenty-first century.
I wish to recall that in his address on 23 October
1995 at the Special Commemorative Meeting of the
General Assembly, President Mandela, said:
“Indeed the United Nations has to reassess its
role, redefine its profile and reshape its
structures. It should truly reflect the diversity
of our universe and ensure equity among the
nations in the exercise of power within the
system of international relations in general, and
the Security Council in particular.” (Official
Records of the General Assembly, Fiftieth
Session, Plenary Meetings, 37th meeting, p. 6)
In this regard, my delegation wishes to register its
disappointment at the slow pace of advancement, with no
end in sight to the deliberations of the Working Group on
the question of equitable representation and increase in
the membership of the Security Council and other matters
relating to the Security Council. In this regard we support
the recommendation in the report of the Working Group
that the Group should continue with its work. We would
also urge Member States to demonstrate flexibility and
accommodation in their future deliberations and to display
the necessary political will in order to reach a common
understanding.
In the declaration that the Heads of State and
Government adopted on the occasion of the fiftieth
anniversary of the United Nations on 24 October 1995, it
was noted that
“In order to carry out its work effectively, the
United Nations must have adequate resources.
19


Member States must meet, in full and on time, their
obligation to bear the expenses of the Organization, as
apportioned by the General Assembly. That
apportionment should be established on the basis of
criteria agreed to and considered to be fair by Member
States.” (A/50/48, para. 15)
My delegation has taken note of the progress of the
Working Group on the financial situation in highlighting the
problems facing the Organization, and urges all Member
States to pay what is legally due as soon as possible in
order that we may direct our energies to the real problems
facing the world at this time. As we approach the twenty-
first century, let us together resolve to redefine the role and
shape of the United Nations and render this institution
better equipped to carry out the important task of advancing
peace and development in the world.



